J-S64033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANKLIN D. ROADMAN                        :
                                               :
                       Appellant               :   No. 870 WDA 2019

          Appeal from the Judgment of Sentence Entered May 16, 2019
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0001481-2018


BEFORE: BOWES, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED DECEMBER 11, 2019

        Franklin D. Roadman (Roadman) appeals from the judgment of sentence

entered in the Court of Common Pleas of Fayette County (trial court) following

his jury conviction of one count of person not to possess a firearm.1 Roadman

challenges the trial court’s denial of his motion to suppress. We affirm.

        In the early morning hours of April 13, 2017, Pennsylvania State Police

officers arrived at the mobile home where Roadman resided to execute an

arrest warrant in a separate case. Because police had received information

that Roadman’s arrest may involve dealing with explosives, booby traps or


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

118 Pa.C.S. § 6105(a)(1). Roadman was not permitted to possess a firearm
because of previous burglary and kidnapping convictions.
J-S64033-19


other devices of that nature, members of the Special Emergency Response

Team (SERT) and of the Hazardous Device and Explosives Section (HDES)

assisted with the arrest.   Roadman exited the mobile home after SERT

personnel used a flash bang. Once Roadman was in custody, Pennsylvania

State Police Corporal Jason Scholl of HDES and members of SERT conducted

a safety sweep of the mobile home and cleared it for any individuals or

hazards.   Although the officers did not encounter any explosive devices,

Corporal Scholl did observe a rifle and crossbow in plain view. The firearm

was located in a bedroom, leaning among clothes in a closet.

      Later that morning, Corporal Joseph Ross obtained a search warrant for

the mobile home, to seize any rifles, ammunition, handguns or other

prohibitive weapons. He assisted in the search of Roadman’s residence and

recovered several firearms and rounds of ammunition.

      Claiming that the initial police entry into his mobile home was illegal,

Roadman filed a pre-trial motion to suppress evidence. After a hearing, the

trial court denied the motion, finding that the protective sweep of the home

was justified. A jury found Roadman guilty of the above-mentioned offense.

On May 16, 2019, the trial court sentenced him to a term of not less than five

nor more than ten years’ incarceration. Roadman timely appealed and he and

the trial court complied with Rule 1925. See Pa.R.A.P. 1925(a)-(b).

      Roadman challenges the trial court’s denial of his motion to suppress,

arguing the initial search of his mobile home was illegal. He contends that


                                    -2-
J-S64033-19


once he exited the home and surrendered to police, a protective sweep of the

home was not justified, where the testimony demonstrated that he lived

alone, was reclusive, and he was arrested outside of the residence.           (See

Roadman’s Brief, at 4-10).2

       Pursuant to the Fourth Amendment of the United States Constitution

made applicable to the states by the Fourteenth Amendment:

             The right of the people to be secure in their persons, houses,
       papers, and effects, against unreasonable searches and seizures,
       shall not be violated, and no Warrants shall issue, but upon
       probable cause, supported by Oath or Affirmation, and particularly
       describing the place to be searched, and the persons or things to
       be seized.

U.S. Const. amend. IV.

       “Generally, the police will be excused from compliance with the warrant

and probable cause requirements of the Fourth Amendment to the United


____________________________________________


       2 Our standard of review in addressing a challenge to the denial of
       a suppression motion is limited to determining whether the
       suppression court’s factual findings are supported by the record
       and whether the legal conclusions drawn from those facts are
       correct.   Because the Commonwealth prevailed before the
       suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where the suppression court’s factual findings are
       supported by the record, we are bound by these findings and may
       reverse only if the court’s legal conclusions are erroneous. . . .

      In addition, our scope of review from a suppression ruling is limited to
the evidentiary record that was created at the suppression hearing.

Commonwealth v. Andrews, 213 A.3d 1004, 1014 (Pa. Super. 2019)
(citations omitted).

                                           -3-
J-S64033-19


States Constitution in only limited circumstances.”          Commonwealth v.

Potts, 73 A.3d 1275, 1280 (Pa. Super. 2013), appeal denied, 73 A.3d 1275

(Pa. 2013) (citation omitted). “Police may perform a ‘protective sweep’ as an

incident to a lawful arrest, in order to protect the safety of police officers and

others.”   Commonwealth v. Hall, 199 A.3d 954, 959 (Pa. Super. 2018),

appeal denied, 206 A.3d 1028 (Pa. 2019) (citation omitted).               “In such

circumstances, officers may look into spaces immediately adjoining the place

of arrest from which an attack could be immediately launched without any

degree of suspicion other than that necessary to support the arrest.”           Id.

(citation omitted). “A protective sweep beyond such immediately adjoining

areas is proper if police can articulate specific facts to justify a reasonable fear

for the safety of police officers or others.” Id. (citation omitted). “We consider

the information available to police at the time of the sweep from the

perspective of a reasonably prudent police officer.” Id. (citation omitted).

      Instantly, the testimony at the suppression hearing was that personnel

from both SERT and HDES were called to assist with Roadman’s arrest because

there “could possibly be pipe bombs or explosive[s] in the house that he may

have had or built.” (N.T. Suppression, at 8). Corporal Scholl testified that it

is not typical for his division to assist in executing an arrest warrant, usually

only assisting when there is information that police may be “dealing with

explosives, booby traps, anything along those lines,” as was the case with

Roadman. (Id.). Corporal Scholl further explained that his “job is not to go


                                       -4-
J-S64033-19


in to arrest,” and that he “go[es] in there to keep everybody safe.” (Id. at

9). He testified that once Roadman was in custody, following protocol, he and

a few SERT members “went in the trailer . . . and cleared it for any hazards

or individuals . . . [and to] make sure there is no[t] any type of homemade

explosives, any labs, any type of bomb making materials[.]” (Id. at 11; see

id. at 12). The corporal then observed the rifle in plain view. (See id. at 12-

13).

       After review of the record, we agree with the trial court’s conclusion that

it was a matter of officer and public safety to ensure that there was not a live

bomb in the mobile home that could detonate. Therefore, the articulable facts

reasonably supported the officers’ belief that the protective sweep of

Roadman’s mobile home was necessary to protect their safety and public

safety. The trial court properly denied Roadman’s motion to suppress.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2019




                                       -5-